



 
HERC HOLDINGS INC.
 SENIOR EXECUTIVE BONUS PLAN


(As Amended and Restated, Effective as of June 30, 2016)


Purpose
The purposes of the Herc Holdings Inc. Senior Executive Bonus Plan (the “Plan”)
are (i) to compensate certain members of senior management of the Company on an
individual basis for significant contributions to the Company and its
subsidiaries and (ii) to stimulate the efforts of such members by giving them a
direct financial interest in the performance of the Company. The Plan is an
amendment and restatement of the Hertz Global Holdings, Inc. Senior Executive
Bonus Plan, which was approved by the stockholders of the Company (formerly
known as Hertz Global Holdings, Inc.) on May 27, 2010.


ARTICLE I
Definitions.
The following terms utilized in this Plan shall have the following meanings:


1.1
“Board” shall mean the board of directors of the Company.

1.2
“Cause” shall mean with respect to any Participant (as determined by the
Committee): (1) willful and continued failure to perform substantially the
Participant’s material duties with the Company (other than any such failure
resulting from the Participant’s incapacity as a result of physical or mental
illness) after a written demand for substantial performance specifying the
manner in which the Participant has not performed such duties is delivered to
the Participant by the person or entity that supervises or manages the
Participant, (1) engaging in willful and serious misconduct that is injurious to
the Company or any of its subsidiaries, (1) one or more acts of fraud or
personal dishonesty resulting in or intended to result in personal enrichment at
the expense of the Company or any of its subsidiaries, (1) substantial abusive
use of alcohol, drugs or similar substances that, in the sole judgment of the
Company, impairs the Participant’s job performance, (1) material violation of
any Company policy that results in harm to the Company or any of its
subsidiaries or (1) indictment for or conviction of (or plea of guilty or nolo
contendere) to a felony or of any crime (whether or not a felony) involving
moral turpitude.  A “termination for Cause” shall include a determination by the
Committee following a Participant’s termination of employment for any other
reason that, prior to such termination of employment, circumstances constituting
Cause existed with respect to such Participant.

1.3
“Code” shall mean the Internal Revenue Code of 1986 and the regulations and
guidance promulgated thereunder, all as amended from time to time.



 

--------------------------------------------------------------------------------





1.4
“Committee” shall mean the committee of the Board designed by the Board to
administer the Plan, provided that such committee shall consist solely of two or
more “outside directors” within the meaning of Code Section 162(m).

1.5
“Company” shall mean Herc Holdings Inc., a Delaware corporation, and any
successor thereto.

1.6
“EBITDA” shall mean, for a Performance Period, consolidated net income before
net interest expense, consolidated income taxes and consolidated depreciation
and amortization; provided, however, that EBITDA shall exclude any or all
“extraordinary items” as determined under U.S. generally acceptable accounting
principles including, without limitation, the charges or costs associated with
restructurings of the Company, discontinued operations, other unusual or
non-recurring items, and the cumulative effects of accounting changes, and as
identified in the Company’s financial statements, notes to the Company’s
financial statements or management’s discussion and analysis of financial
condition and results of operations contained in the Company’s most recent
report filed with the U.S. Securities and Exchange Commission pursuant to the
Exchange Act.

1.7
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules promulgated thereunder.

1.8
“Executive Officer” means each person who is an officer of the Company or any
subsidiary and who is subject to the reporting requirements under
Section 16(a) of the Exchange Act.

1.9
“Participant” shall mean, for a Performance Period, (i) all Executive Officers,
and (ii) officers of the Company or its subsidiaries who are (or who, in the
determination of the Committee, may reasonably be expected to be) “covered
employees” within the meaning of Code Section 162(m) for such Performance Period
and who are designated to participate in the Plan by the Committee on or before
the first March 30 of such Performance Period (or such later date, if any, as
permitted under Code Section 162(m)).

1.10
“Performance Period” shall mean the fiscal year of the Company; provided,
however, that the Committee may designate that the Performance Period for an
Incentive Award be more than one fiscal year (with any such designation by the
Committee to be made within the time period permitted under Code
Section 162(m)).

1.11
“Wrongful Conduct” shall mean any action whereby a Participant:

(a)
directly or indirectly, owns any interest in, operates, joins, controls or
participates as a partner, director, principal, officer, or agent of, enters
into the employment of, acts as a consultant to, or performs any services for
any entity which has operations that compete with any business of the Company
and its subsidiaries in which the Participant was employed (in any capacity) in
any jurisdiction in which such business is engaged, or in which any of the
Company and its subsidiaries have documented plans to become engaged of which
the Participant has knowledge at the time of the Participant’s



    2

--------------------------------------------------------------------------------





termination of employment (the “Business”), except where (x) the Participant’s
interest or association with such entity is unrelated to the Business, (y) such
entity’s gross revenue from the Business is less than 10% of such entity’s total
gross revenue, and ( z ) the Participant’s interest is directly or indirectly
less than two percent (2%) of the Business;
(b)
directly or indirectly, solicits for employment, employs or otherwise interferes
with the relationship of the Company or any of its affiliates with any natural
person throughout the world who is or was employed by or otherwise engaged to
perform services for the Company or any of its affiliates at any time during the
Participant’s employment with the Company or any subsidiary (in the case of any
such activity during such time) or during the twelve-month period preceding such
solicitation, employment or interference (in the case of any such activity after
the termination of the Participant’s employment); or

(c)
directly or indirectly, discloses or misuses any confidential information of the
Company or any of its affiliates.

                 ARTICLE II
Term.
Subject to Section 10, the Plan shall be applicable for the 2010 fiscal year and
all future fiscal years of the Company unless amended or terminated by the
Company pursuant to Section 7.
ARTICLE III
Incentive Award.
3.1
For each Performance Period of the Company, each Participant may be entitled to
receive an award payable in cash (“Incentive Award”) in an amount determined by
the Committee as provided in this Plan.  With respect to each Performance
Period, the Chief Executive Officer of the Company shall be entitled to be paid
an Incentive Award equal to 1% of the Company’s EBITDA for such Performance
Period of the Company.  With respect to each Performance Period of the Company,
each other Participant shall be entitled to be paid an Incentive Award equal to
0.5% of EBITDA for such Performance Period.  Except as otherwise provided in the
Plan, a Participant must be employed with the Company on the last day of the
Performance Period in order to receive an Incentive Award with respect to such
Performance Period.

3.2
Notwithstanding anything contained in this Plan to the contrary, the Committee
in its sole discretion may reduce any Incentive Award to any Participant to any
amount, including zero, prior to the written certification of the Committee of
the amount of such Incentive Award.

3.3
As a condition to the right of a Participant to receive an Incentive Award, the
Committee shall first certify in writing the Company’s EBITDA and that the
Incentive Award has been determined in accordance with the provisions of this
Plan.



    3

--------------------------------------------------------------------------------





3.4
Incentive Awards for any Performance Period shall be determined as soon as
practicable after such Performance Period and shall be paid no later than the
15th day of the third month following such Performance Period.

3.5
Unless otherwise determined by the Committee (whether before or after the
commencement of an applicable Performance Period), if a Participant’s employment
is terminated for any reason prior to the end of a Performance Period, the
Participant shall cease being eligible for an Incentive Award in respect to such
Performance Period; provided, further, that the Committee shall have no
discretion to take such preceding action if the exercise of such action or the
ability to exercise such action would cause such Award to fail to qualify as
“performance-based” compensation under Code Section 162(m).

3.6
Incentive Awards shall be payable in cash.

3.7
The Company shall have the right and power to deduct from all amounts paid to a
Participant (whether under this Plan or otherwise) or to require a Participant
to remit to the Company promptly upon notification of the amount due, an amount
to satisfy the minimum federal, state or local or foreign taxes or other
obligations required by law to be withheld with respect thereto with respect to
any Incentive Award under this Plan.

3.8
Participation in this Plan does not exclude Participants from participation in
any other benefit or compensation plans or arrangements of the Company,
including other bonus or incentive plans.  Nothing in the Plan shall be
construed to limit the right of the Company to establish other plans or to pay
compensation to its employees, in cash or property, in a manner which is not
expressly authorized under the Plan.

3.9
Unless otherwise determined by the Committee, notwithstanding anything contained
in this Plan to the contrary, if, during the period commencing with a
Participant’s employment with the Company or any subsidiary, and continuing
until the first anniversary of the Participant’s employment termination, the
Participant, except with the prior written consent of the Committee, engages in
Wrongful Conduct, then any Incentive Award granted to the Participant hereunder,
to the extent they remain unpaid, shall automatically terminate and be canceled
upon the date on which the Participant first engaged in such Wrongful Conduct
and, in such case or in the case of the Participant’s termination for Cause, the
Participant shall pay to the Company in cash the amounts paid under any
Incentive Award hereunder within the twelve-month period ending on the date of
the Participant’s violation (or such other period as determined by the
Committee).

3.10
In the event that a Participant commits misconduct, fraud or gross negligence
(whether or not such misconduct, fraud or gross negligence is deemed or could be
deemed to be an event constituting Cause) and as a result of, or in connection
with, such misconduct, fraud or gross negligence the Company restates any of its
financial statements, the Committee may require any or all of the following:
(i) any Incentive Award granted to the Participant hereunder, to the extent they
remain unpaid at the time of the restatement, be terminated and be canceled, and
(ii) the Participant pay to the Company in cash all or a portion of the amounts
paid under



    4

--------------------------------------------------------------------------------





any Incentive Award hereunder during the twelve-month period prior to the
financial restatement (or such other period as determined by the Committee).
3.11
Without limiting the preceding, any Incentive Award hereunder shall be subject
to the Company’s Amended and Restated Compensation Recovery Policy (as amended
from time to time, and including any successor or replacement policy or
standard).  The Participant’s obligations under that policy shall be cumulative
(but not duplicative) of any similar obligations the Participant has under this
Plan, any other Company policy, standard or code, or any other agreement with
the Company or any subsidiary.

ARTICLE IV    
Administration and Interpretation.
4.1
The Committee shall have authority to prescribe, amend and rescind rules and
regulations relating to the Plan, to provide for conditions deemed necessary or
advisable to protect the interests of the Company, to interpret the Plan and to
make all other determinations necessary or advisable for the administration and
interpretation of the Plan and to carry out its provisions and purposes.  Any
determination, interpretation or other action made or taken (including any
failure to make any determination or interpretation, or take any other action)
by the Committee pursuant to the provisions of the Plan, shall, to the greatest
extent permitted by law, be within its sole and absolute discretion and shall be
final, binding and conclusive for all purposes and upon all persons and shall be
given deference in any proceeding with respect thereto.  The Committee may
appoint accountants, actuaries, counsel, advisors and other persons that it
deems necessary or desirable in connection with the administration of the Plan. 
The Committee’s determinations under the Plan need not be uniform and may be
made by the Committee selectively among persons who receive, or are eligible to
receive, Incentive Awards under the Plan, whether or not such persons are
similarly situated.  To the maximum extent permitted by law, no member of the
Committee shall be liable for any action taken or decision made in good faith
relating to the Plan or any Incentive Award hereunder.

4.2
To the maximum extent provided by law and by the Company’s Certificate of
Incorporation and/or By-Laws, each person who is or shall have been a member of
the Committee or of the Board shall be indemnified and held harmless by the
Company against and from any loss, cost, liability or expense that may be
imposed upon or reasonably incurred by him or her in connection with or
resulting from any claim, action, suit or proceeding to which he or she may be
made a party or in which he or she may be involved by reason of any action taken
or failure to act under the Plan and against and from any and all amounts paid
by him or her in settlement thereof, with the Company’s approval, or paid by him
or her in satisfaction of any judgment in any such action, suit or proceeding
against him or her, provided he or she shall give the Company an opportunity, at
its own expense, to handle and defend the same before he or she undertakes to
handle and defend it on his or her own behalf.  The foregoing right of
indemnification shall not be exclusive and shall be independent of any other
rights of indemnification to which such persons may be entitled under the
Company’s Certificate of Incorporation or By-laws, by contract, as a matter of
law, or otherwise.



    5

--------------------------------------------------------------------------------





4.3
Administrative Expenses. Any expense incurred in the administration of the Plan
shall be borne by the Company out of its general funds.

4.4
Amendment or Termination. The Committee of the Company may from time to time
amend the Plan in any respect or terminate the Plan in whole or in part,
provided that such action will not cause an Incentive Award to become subject to
the deduction limitations contained in Code Section 162(m).

4.5
No Assignment. The rights hereunder, including without limitation rights to
receive an Incentive Award, shall not be pledged, assigned, transferred,
encumbered or hypothecated by an employee of the Company, and during the
lifetime of any Participant any payment of an Incentive Award shall be payable
only to such Participant.

4.6
The Company. For purposes of this Plan, the “Company” shall include the
successors and assigns of the Company, and this Plan shall be binding on any
corporation or other person with which the Company is merged or consolidated. 

4.7
Stockholder Approval. The effective date of the Plan was January 1, 2010.  The
Plan was approved by the stockholders of the Company at the 2010 stockholder
meeting in accordance with Code Section 162(m).

4.8
No Right to Employment. The designation of an officer as a Participant or grant
of an Incentive Award shall not be construed as giving a Participant the right
to be retained in the employ of the Company or any affiliate or subsidiary. 
Nothing in the Plan or any Incentive Award Agreement shall interfere with or
limit in any way the right of the Company or any affiliate or subsidiary to
terminate any Participant’s employment at any time (regardless of whether such
termination results in (1) the failure of any Incentive Award to vest; (2) the
forfeiture of any Incentive Award; and/or (3) any other adverse effect on the
individual’s interests under the Plan).

4.9
No Impact on Benefits. Except as may otherwise be specifically stated under any
employee benefit plan, policy or program, no amount payable in respect of any
Incentive Award shall be treated as compensation for purposes of calculating a
Participant’s right under any such plan, policy or program.  No amount payable
in respect of any Incentive Award shall be deemed part of a Participant’s
regular, recurring compensation for purposes of any termination, indemnity or
severance pay laws.

4.10
Right to Offset. Notwithstanding any provisions of the Plan to the contrary, and
to the extent permitted by applicable law (including Code Section 409A), the
Company may offset any amounts to be paid to a Participant (or, in the event of
the Participant’s death, to his beneficiary or estate) under the Plan against
any amounts that such Participant may owe to the Company or any affiliate or
subsidiary (including, without limitation, amounts owed pursuant to Sections 4.6
and 4.7).

4.11
Furnishing Information. A Participant will cooperate with the Committee by
furnishing any and all information requested by the Committee and take such
other actions as may be



    6

--------------------------------------------------------------------------------





requested in order to facilitate the administration of the Plan and the payments
of benefits hereunder, including but not limited to taking such physical
examinations as the Committee may deem necessary.
4.12
Governing Law. The validity, construction and effect of the Plan and any
rules and regulations relating to the Plan shall be determined in accordance
with the laws of the State of Delaware and applicable federal law, without
reference to principles of conflict of laws which would require application of
the law of another jurisdiction.

4.13
Severability. In the event that any one or more of the provisions of this Plan
shall be or become invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not be affected thereby.

4.14
Headings; Gender; Number. The headings and captions herein are provided for
reference and convenience only, shall not be considered part of this Plan, and
shall not be employed in the construction of this Plan.  Except when otherwise
indicated by the context, words in the masculine gender used in the Plan shall
include the feminine gender, the singular shall include the plural, and the
plural shall include the singular.

4.15
No Trust. Neither the Plan nor any Incentive Award shall create or be construed
to create a trust or separate fund of any kind or a fiduciary relationship
between the Company or any Participant.  To the extent any Participant acquires
a right to receive payments from the Company in respect to any Incentive Award,
such right shall be no greater than the right of any unsecured general creditor
of the Company.

4.16
Code Section 162(m) and Code Section 409A. It is the intention that Incentive
Awards qualify as “performance-based” compensation under Code Section 162(m),
and all payments made under the Plan be excluded from the deduction limitations
contained in Code Section 162(m).  The Plan shall be construed at all times in
favor of its meeting the “performance-based” compensation exception contained in
Code Section 162(m).  Accordingly, the Committee shall have no discretion under
this Plan (including, without limitation, with respect to adjustments to EBITDA)
if the exercise of such discretion or the ability to exercise such discretion
would cause such Incentive Award to fail to qualify as “performance-based”
compensation under Code Section 162(m).  Therefore, if any Plan provision is
found not to be in compliance with the “performance-based” compensation
exception contained in Code Section 162(m), that provision shall be deemed
amended so that the Plan does so comply to the extent permitted by law and
deemed advisable by the Committee.

To the extent any provision of the Plan or action by the Committee would subject
any Participant to liability for interest or additional taxes under Code
Section 409A, it will be deemed null and void, to the extent permitted by law
and deemed advisable by the Committee.  It is intended that the Plan will be
exempt from Code Section 409A, and the Plan shall be interpreted and construed
on a basis consistent with such intent.  The Plan may be amended in any respect
deemed necessary (including retroactively) by the Committee in order to preserve
exemption from Code Section 409A.  The preceding shall


    7

--------------------------------------------------------------------------------





not be construed as a guarantee of any particular tax effect for Plan payments. 
A Participant is solely responsible and liable for the satisfaction of all taxes
and penalties that may be imposed on such person in connection with any
distributions to such person under the Plan (including any taxes and penalties
under Code Section 409A), and the Company (or any affiliate or subsidiary) shall
have no obligation to indemnify or otherwise hold a Participant harmless from
any or all of such taxes or penalties.






    8